DETAILED ACTION
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Term
Claim No.
Line(s)
 the resultant dynamic system
1
5
the matrices
1
8
the observer error
1
17
the estimated state vector
1
18
the eigenvalues
1
19
the maximum expected frequency change
1
19-20
the noise
1
20
the frequency band
1
21
the frequency f2
1
21-22
the dynamics
2
2
the complex eigenvalues
3
2
the ordinate
3
3
the abscissa
3
3
the angle between the imaginary axis and a straight line
3
4
the origin
3
4-5
the damping angle
3
5
the range
3
6
the low-pass filtered estimated torque
4
8-9
the resulting sum
4
9
the estimated torque
4
9
the resulting difference
4
10
the output
4
11
the estimated value
5
4
the input
5
6
the transfer functions
5
8-9
the harmonic frequency 
5
9
the real parts of the complex eigenvalues of the observer
10
2
the real parts of the complex eigenvalues of the controller
10
3

11
12
the matrix
11
21
the dynamics
11
21
the difference
11
22
the estimated state vector
11
22
the eigenvalues
11
23
the maximum expected frequency change
11
23-24
the noise
11
24
the frequency band
11
25
the frequency f2
11
25-26


Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because while claim 1 purports to be a method claim, claim 1 instead appears to be a use claim, as the claim fails to recite any method steps other than “using.” Claim 9 adds a step of “controlling,” but in the context of claim 9, no actual steps of controlling are claimed, and the claim appears to merely be an attempt to claim a method of using a controller.  See MPEP § 2173.05(q).
Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1

Claims 1-10 are not directed to one of the four statutory classes of subject matter, as discussed above.
Claim 11 is directed to an apparatus.
To expedite prosecution, for purposes of evaluating claims 1-10 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner will treat claims 1-10 as if they are directed to a method.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:

    PNG
    media_image1.png
    421
    588
    media_image1.png
    Greyscale

These claim limitations are abstract ideas of mathematical concepts.
Each of dependent claims 2-10 also recite the abstract ideas of claim 1, and/or additional abstract ideas of mathematical concepts.
Claims 1-10 therefore recite abstract ideas.
Claim 11 recites:

    PNG
    media_image2.png
    222
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    176
    575
    media_image3.png
    Greyscale

These claim limitations are abstract ideas of mathematical concepts.
Claim 11 therefore recites abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites no additional elements.
Therefore, there are additional elements to integrate the judicial exceptions into a practical application, and claim 1 is directed to the abstract ideas.
None of claims 2-10 recite any additional elements.
Claims 1-10 are therefore directed to the abstract ideas.
Claim 11 recites the additional elements of:
a torque generator which is connected to a torque sink via a coupling element,
a test bench control unit,
a controller is implemented to control the torque generator or the torque sink, and the controller processes an internal effective torque of the torque generator,
a measurement sensor is provided on the test bench, which detects at least one noisy measurement signal of the input vector u and/or the output vector y.

The torque generator, torque sink, and measurement sensor represent mere data gathering that is necessary for use of the recited judicial exceptions, recited at a high level of generality. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately, or in combination, the additional elements of claim 11 fail to integrate the recited judicial exceptions into a practical application.
Claim 11 is therefore directed to the judicial exceptions of mathematical concepts.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, claim 1 fails to recite any additional elements, and there are no additional elements to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B. For this reason, there is no inventive concept in claims 1-10, and claims 1-10
Regarding claim 11, as discussed with respect to Step 2A Prong Two, the control unit is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The additional elements of a torque generator and torque sink, along with a sensor which detects a noisy measurement signal, are recited at a high level of generality, and are well understood, routine, and conventional in the art, as disclosed in Applicant’s Specification (“in particular on test benches… the indicated combustion torque is often measured using indication measurement technology,” p. 1, lines 13-14; “”Measurement signals are usually noisy,” p. 2, line 22). These additional elements remain insignificant extra-solution activity, whether considered alone, or in combination with other additional elements, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d)(g).
For this reason, there is no inventive concept in claim 11, and claim 11 is therefore ineligible.

Applicant should note that while claims 1-11 are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortner et al., “Model Based Nonlinear Observers for Torque estimation on a Combustion Engine Test Bench,” discloses using an observer as an alternative to sensors to measure torque from a torque generator on a test bench (Abstract; Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
27 August 2021  

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853